IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT NASHVILLE                    FILED
KERRY D. LOVETT,                                )
                                                                    October 27, 1999
                                                )   C.C.A. NO. 01C01-9907-CC-00249
       Appellant,                               )   (No. 12030-12254 Below)
                                                                   Cecil Crowson, Jr.
                                                )
                                                                  Appellate Court Clerk
VS.                                             )   CHEATHAM COUNTY
                                                )   The Hon. Robert E. Burch
STATE OF TENNESSEE,                             )
                                                )   (Dismissal of Petition for Jail Credits)
       Appellee.                                )
                                                )   AFFIRMED PURSUANT TO RULE 20


                                          ORDER


              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. The appellant opposes the motion. Upon reviewing the record,

the appellant’s brief, the state’s motion, and the appellant’s reply, we find that it is an

appropriate matter for affirmance under Rule 20.



              From the record, it appears that the appellant filed a motion to receive jail

credits on January 21, 1999. Thereafter, on June 15, 1999, the trial court dismissed the

motion for lack of jurisdiction. Later, on August 18, 1999, the trial court entered an order

giving the appellant credit for time served in jail prior to and after the judgments were

entered. On appeal, the petitioner contends that he is entitled to “two for one” credits and

“behavioral credits.” See T.C.A. §§ 41-2-123 and 41-21-236(e).



              As a general rule, once a prisoner is in the custody of the Tennessee

Department of Correction, the proper avenue by which to address sentence reduction

credits, including pre-trial jail credits, is through the Administrative Procedures Act. See

T.C.A. § 4-5-101, et seq. see also, Russell Kirby v. State, No. 03C01-9309-CR-00303,

(Tenn. Crim. App., at Knoxville, Aug. 22, 1994). This Court has recognized that where both

the state and the petitioner are in agreement that the petitioner is entitled to the credits, the

trial court’s order granting the credits does not require reversal. See Matthew P. Finlaw v.

Anderson County Jail, No. 03C01-9212-CR-00448 (Tenn. Crim. App., at Knoxville, Aug.

13, 1993). See also, State v. Henry, 946 S.W.2d 833, 834 (Tenn. Crim. App. 1997) (Held

that where case reversed and remanded, trial court in best position to calculate pre-trial

credits). Under the circumstances of the present case, the appropriate avenue for the

appellant is through the Administrative Procedures Act. See State v. James Alphonso
Vaughn, No. 01C01-9308-CR-00258 (Tenn. Crim. App., at Nashville, Feb. 24, 1994).



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules,

is granted, and the judgment of the trial court is affirmed. It appearing that the

petitioner is indigent, costs of these proceedings are taxed to the state.



                                                 _____________________________
                                                 JOHN H. PEAY, JUDGE

CONCUR:

_____________________________
JERRY L. SMITH, JUDGE

_____________________________
THOMAS T. WOODALL, JUDGE